
	
		IV
		House Calendar No. 54
		111th CONGRESS
		1st Session
		H. RES. 450
		[Report No. 111–113]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Perlmutter,
			 from the Committee on
			 Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of May 19, 2009, providing for
			 consideration or disposition of the bill (S. 896) to prevent mortgage
			 foreclosures and enhance mortgage credit availability.
		
	
		May 18, 2009
		Referred to the House Calendar and ordered to be
		  printed
	
